COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Raul Rodriguez v. The State of Texas

Appellate case number:    01-12-00688-CR

Trial court case number: 1348372

Trial court:              178th District Court of Harris County

        In light of the discussion at oral argument, the parties are invited to each file post-
submission briefs no more than 5 pages long. The briefs should point out additional authorities
(including federal authorities, secondary authorities, and authorities from state courts outside of
Texas) addressing which party bears the burden of production on an exception to an exception to
self-defense.
       The post-submission briefs, if any, should be filed within 7 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: April 8, 2014